Borden, J.
Concurring and dissenting. I concur with the majority regarding the appeal. I disagree, however, with the majority regarding the cross appeal. Therefore, I dissent and would find no error on the cross appeal.
I agree with the majority that under General Statutes § 52-404 (b) it is not necessary for a cotenant, who does not occupy the property in question, to establish ouster in order to be entitled to an accounting for a proportion of use and occupancy from her cotenant who occupies the property. An ouster is a wrongful and intentional exclusion from property of one who is entitled to its possession. Diamond v. Boynton, 38 *411Conn. Sup. 616, 618, 458 A.2d 18 (1983), citing Newell v. Woodruff, 30 Conn. 492,497 (1862); see also Struzinsky v. Struzinsky, 133 Conn. 424, 428, 52 A.2d 2 (1947). The statute does not require that a cotenant, who is out of occupancy and who wishes her cotenant in occupancy to pay her a proper proportion of use and occupancy, must establish that she was wrongfully dispossessed.
I disagree, however, that, as the majority appears to hold, all she has to establish in order to be so entitled is that she is a cotenant out of occupancy. The long-established judicial gloss on the statute, which the majority ignores, requires that she establish much more.
First, we have held that “the vast weight of authority in this jurisdiction requires the allegation of a demand and refusal before a party may successfully invoke the remedy of an accounting.” Zuch v. The Connecticut Bank & Trust Co., 5 Conn. App. 457, 461-62, 500 A.2d 565 (1985). The record in this case is bereft of such pleading or proof.
Second, our case law has uniformly considered the accounting statute to incorporate the complete array of equitable principles. See Vesce v. Lee, 185 Conn. 328, 441 A.2d 556 (1981); Seidel v. Seidel, 110 Conn. 651, 657, 149 A. 394 (1930); Brady v. Brady, 86 Conn. 199, 206-208, 84 A. 925 (1912); Brady v. Brady, 82 Conn. 424, 426, 74 A. 684 (1909). A cotenant’s “due proportion” under General Statutes § 52-404 (b) “cannot be determined without a consideration of all the equities between the parties, arising out of the dealings with respect to the land in question.” Brady v. Brady, 82 Conn. 424, 426, 74 A. 684 (1909). Of critical importance in considering those equities is whether there was an intent or understanding between the cotenants that a payment or contribution would be due. See Vesce v. Lee, supra, 336-38; Neumann v. Neumann, 134 Conn. 176, *412178-79, 55 A.2d 916 (1947); Seidel v. Seidel, supra, 656-58; Brady v. Brady, 86 Conn. 199, 206-208, 84 A. 925 (1912).
Indeed, our Supreme Court has repeatedly held that, as between husband and wife, there is a rebuttable “presumption that the parties intended that all expenditures made after [their] separation, even if only made by one of them, would continue to accrue for the benefit of both parties without any future accounting or contribution. Seidel v. Seidel, [supra, 656]; see Neumann v. Neumann, [supra, 178-79]; Brady v. Brady, 86 Conn. 199, 207-208, 84 A. 925 (1912); Kelley v. Madden, 40 Conn. 274, 279-80 (1873); Baldwin v. Breed, 16 Conn. 60, 67 (1843).” Vesce v. Lee, supra, 336-37. “[T]he single fact that the plaintiff vacated the family home, leaving the defendant in possession, was not sufficient to rebut the presumption . . . .” Vesce v. Lee, supra, 336. I see no reason to apply a different principle between, on one hand, a mother and, on the other hand, her daughter and son-in-law. It is anomalous, therefore, to say that if a cotenant in possession spends money to improve the property he is presumed to do so without expectation of contribution from his. close family cotenant, but that the tenant out of possession is at the same time entitled to collect use and occupancy from the cotenant in possession.
Finally, the majority’s construction of the statute does violence to reasonable expectations. I believe that the judicial gloss which our courts have long placed on the statute conforms to such expectations. I do not believe that the statutory amendment in 1913, which has heretofore never been viewed as applicable regardless of the equities between the parties, including their intentions and understandings, justifies the result reached by the majority on the cross appeal.
In this case, the trial court found that the plaintiff left the premises voluntarily. The plaintiff does not chai*413lenge this finding. There is no evidence in this record of any intention or understanding on the part of any of the parties that the defendants were expected to pay use and occupancy to the plaintiff during the period of her voluntary absence. Under these circumstances, I would hold that the plaintiff was not entitled to an accounting from the defendants for use and occupancy.